Citation Nr: 0719893	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-25 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

Entitlement to service connection for psychiatric disability 
other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to December 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

In December 2003, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.  

When the case was last before the Board in February 2006, 
reopening of the veteran's claim for service connection for 
psychiatric disability was granted and the reopened claim was 
remanded for additional development.

The issue of entitlement to service connection for 
psychiatric disability other than PTSD is addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's psychiatric status was found to be normal 
on the examination for entrance onto active duty.

2.  The veteran has PTSD related to pre-service stressors 
corroborated by credible evidence.

3.  The veteran's PTSD was present in service; it did not 
clearly and unmistakably undergo no permanent increase in 
severity as a result of service.






CONCLUSION OF LAW

PTSD was incurred in active naval service.  38 U.S.C.A. 
§ 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the record reflects that the veteran has 
been provided all required notice, to include notice 
concerning the disability-rating and effective- date elements 
of his claim.  The Board has found the evidence currently of 
record to be sufficient to establish the veteran's claim for 
entitlement to service connection for PTSD.  Therefore, no 
further development of the record is required with respect to 
this claim.  

Factual Background

The report of the veteran's enlistment examination indicates 
that his psychiatric status was found to be normal on 
clinical evaluation.  A November 1979 service administrative 
record notes that the veteran made a threatening phone call 
to the Navy recruiting station in Huntington.  The veteran 
surrendered and was retained for medical evaluation.  Service 
medical records note that the veteran underwent a civilian 
mental examination in November 1979.  It was determined that 
he was not suffering from any acute psychiatric disorder at 
that time.  Another November 1979 service medical record 
notes that he had a history of irrational behavior and 
hostility towards the Navy.  He had recently turned himself 
after being AWOL.  It was felt that with his feelings of 
hostility he could be dangerous if he were forced to return 
to the ship.  The impression was antisocial personality; 
there was no evidence of any psychosis or neurosis.  

An August 1981 VA hospital summary notes that the veteran was 
seen for an overdose of Elavil.  The veteran stated that he 
had been angry about losing his son and daughter.  He also 
stated that his wife left and he overdosed in an attempt to 
get her back.  Mental status examination did not reveal any 
psychotic or neurotic symptoms.  The diagnoses were substance 
abuse and borderline personality disorder.

A September 1981 private medical record from Prestera Mental 
Health Center notes that the veteran had diagnoses of mixed 
substance abuse, dysthymic disorder, and atypical personality 
disorder.

A November 1981 medical record from Huntingston State 
Hospital notes a diagnosis of drug abuse.

A December 1981 VA psychiatric exam resulted in a diagnosis 
of psychopathic personality with drug addiction and 
alcoholism.

A September 2001 VA medical record notes the veteran's 
statement that as a child he was sexually abused by his 
father, his mother's boyfriend, and a neighbor.  The veteran 
reported that he was discharged from the Navy in 1979 after 
being hurt and being "sick and tired of how 'everything' 
worked."

An August 2002 VA medical record notes the veteran's reported 
history of childhood sexual abuse by his father.  The veteran 
also reported other incidents of sexual assault while serving 
in the military.  The examiner stated that the veteran's 
current stressors are frustration over the care he has 
received from medical centers and PTSD from sexual trauma.  

The May 2006 VA exam report notes that the veteran's reported 
history, presentation during the interview, and objective 
testing support a diagnosis of PTSD, recurrent major 
depressive disorder, and personality disorder (PD), not 
otherwise specified.  The examiner opined that it is at least 
as likely as not that the veteran was experiencing both PTSD 
and PD in service.  The examiner noted that the veteran was 
already having difficulty coping with his childhood trauma, 
and his inability to cope with his anxiety and increased 
responsibility as he matured continued to present as problems 
after he joined the military.  He engaged in primitive coping 
behaviors consistent with a personality disorder, as he was 
diagnosed in service.  The examiner opined that if the 
military clinicians were aware of his earlier childhood 
trauma, PTSD may have been diagnosed at that time.  The 
veteran stated that his alleged in service assaults triggered 
a return of his anger and disrespect for authority, which led 
him to break rules, go AWOL, and finally be referred for 
mental health care.  It was noted that the veteran was 
abusing a variety of illicit substances and alcohol at the 
time of discharge.  The examiner stated that prior to 
entering active service, the veteran was already exhibiting 
classic symptoms of PTSD, and that if the military clinicians 
were aware of his earlier childhood trauma, PTSD may have 
been diagnosed at that time.  The examiner did not believe 
that anything that happened in service affected the veteran's 
level of functioning after service.  The pertinent diagnosis 
was PTSD secondary to childhood sexual trauma and abuse.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the mentioned sources.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

The veteran claims that he is entitled to service connection 
for PTSD because it is the result of in-service sexual 
assault(s).  The Board has found the May 2006 VA examination 
report to be the most probative evidence in this case because 
the examiner examined the veteran and the claims folders and 
properly supported his conclusions.

It is the opinion of the May 2006 examiner that the veteran 
has PTSD as a result sexual abuse that occurred prior to his 
entrance onto active duty.  The Board has viewed the May 2006 
VA examination report noting the veteran's difficulties 
coping with the childhood trauma as sufficient corroborating 
evidence of the pre-service stressors supporting the 
diagnosis of PTSD.  The May 2006 examiner has also opined 
that the veteran manifested classic symptoms of PTSD prior to 
entering onto active duty.  Thus, it appears clear that the 
veteran's PTSD existed prior to his entrance onto active 
duty.  Although the May 2006 examiner does not believe that 
the veteran's post-service functioning was affected by 
anything that happened during service, the evidence does not 
clearly and unmistakably demonstrate that the veteran's PTSD 
was not aggravated by active duty.  Accordingly, the 
presumption of soundness has not been rebutted and the 
veteran is entitled to service connection for this 
disability.  


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In the February 2006 remand, the Board directed that the 
veteran be afforded a VA examination to determine the nature 
and etiology of all currently present acquired psychiatric 
disorders.  PTSD and major depression were diagnosed on the 
May 2006 VA examination performed in response to the Board's 
remand, but the examiner failed to provide an opinion 
concerning the etiology of the veteran's major depression.  
In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The claims folders should be returned 
to the psychologist who examiner the 
veteran in May 2006.  He should be 
requested to provide an opinion as to 
whether there is a 50 percent or better 
probability that the veteran's major 
depression is etiologically related to 
his active service or was caused or 
permanently worsened by his PTSD.  The 
rationale for all opinions expressed must 
also be provided.  If the May 2006 
examiner is no longer available, the 
claims folders should be provided to 
another examiner with appropriate 
expertise who should be requested to 
provide the required opinion with 
supporting rationale.  Another 
examination of the veteran should only be 
performed if deemed necessary by the 
person providing the opinion.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim for 
psychiatric disability other than PTSD.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


